                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CHARLES RAY MASON,                                )
    #00736893,                                    )
          Petitioner,                             )
vs.                                               )   No. 3:19-CV-2206-N (BH)
                                                  )
LORIE DAVIS, Director,                            )
Texas Department of Criminal                      )
Justice, Correctional Institutions Division,      )
              Respondent.                         )


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings

and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the petition for habeas corpus filed

pursuant to 28 U.S.C. § 2254 is DENIED with prejudice as barred by the statute of limitations.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the petitioner is

DENIED a Certificate of Appealability. The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation in support of its finding that the

petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment of

the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it

debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529
U.S. 473, 484 (2000).

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.

       SIGNED this 18th day of November, 2019.




                                                      UNITED STATES DISTRICT JUDGE




                                                 2
